Citation Nr: 0114796	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  95-40 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to June 10, 1998, for 
a 50 percent rating for the service-connected residuals of a 
fracture of lumbar spine associated with multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  His awards and decorations included the Combat 
Infantryman Badge.  

In March 1995, pursuant to a liberalizing amendment of VA 
regulations, the RO granted entitlement to service connection 
for the residuals of a fracture of the lumbar spine 
associated with multiple myeloma.  Disease Associated With 
Exposure to Certain Herbicide Agents (Multiple Myeloma and 
Respiratory Cancers), 59 FR 29723 (June 9, 1994) (now 
codified at 38 C.F.R. § 3.307(a)(6), 3.309(e) (2000)).  A 20 
percent rating was assigned, effective June 9, 1994, the 
effective date of the liberalizing amendment of the VA 
regulations.  

In April 1999, following a Board remand, the RO raised the 
veteran's rating for his service-connected low back 
disability from 20 to 50 percent, effective June 15, 1998.  
In October 1999, the RO assigned a 30 percent rating for that 
disability, effective March 27, 1998, and adjusted the 
effective date of the 50 percent rating to June 10, 1998.  In 
December 1999, the veteran expressed satisfaction with the 50 
percent rating and maintained that it should have become 
effective in June 1994, when service connection became 
effective.  While that issue has been set forth on the title 
page, it raises inherent questions of entitlement to a rating 
in excess of 20 percent for low back disability, effective 
from June 9, 1994, through March 26, 1998, and entitlement to 
a rating in excess of 30 percent for that disability, 
effective from March 27, 1998, through June 9, 1998.  Such 
questions will be considered below.


FINDING OF FACT

1.  Effective June 9, 1994, the veteran's service-connected 
residuals of a fracture of the lumbar spine associated with 
multiple myeloma, consisted primarily of pain and slight 
vertebral deformity.

2.  Effective March 27, 1998, the veteran's service-connected 
residuals of a fracture of the lumbar spine associated with 
multiple myeloma, consisted primarily of pain, muscle spasms, 
and slight vertebral deformity.


CONCLUSION OF LAW

Prior to June 10, 1998, the criteria for a rating of 50 
percent for the residuals of a fracture of the lumbar spine, 
associated with multiple myeloma, were not met.  38 U.S.C.A. 
§§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5012, 
5285, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.  

The veteran's service-connected residuals of a fracture of 
the lumbar spine are rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5012 in combination with  38 C.F.R. § 4.71a, DC 
5285 and 38 C.F.R. § 4.71a, DC 5295.  Under DC 5012, new 
malignant growths of bone are rated as 100 percent disabling.  
That rating is continued until one year following the 
cessation of surgical, X-ray, antineoplastic, chemotherapy or 
other therapeutic procedure.  At that point, if there is no 
local recurrence or metastases, the rating is assigned based 
on residual disability.  In this case, the veteran has not 
required therapeutic procedures for multiple myeloma for many 
years and has had no local recurrence or metastases.  The 50 
percent rating for the residual disability is the total of a 
40 percent rating, under DC 5295, for listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
and an additional 10 percent under DC 5285 for demonstrable 
deformity of vertebral body. 

Under 38 C.F.R. § 4.71a, DC 5295.  A 10 percent rating is 
warranted when there is characteristic pain on motion.  A 20 
percent rating is warranted when there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
warranted when there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 

Potentially applicable in rating the veteran's low back 
disability is 38 C.F.R. § 4.71a, DC 5292.  Under that code, a 
10 percent rating is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine, while 
a 40 percent rating is warranted for severe limitation of 
motion. 

Also potentially applicable in rating the veteran's low back 
disability is 38 C.F.R. § 4.71a, DC 5293, the DC used to rate 
intervertebral disc syndrome (degenerative disc disease).  A 
10 percent rating is warranted for such disability when it is 
productive of mild impairment.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome, 
manifested by recurring attacks.  A 40 percent evaluation is 
assignable when such disability is productive of severe 
impairment, manifested by recurring attacks with intermittent 
relief. A 60 percent rating is warranted for pronounced 
impairment, manifested by symptoms compatible with sciatic 
neuropathy and characteristic pain, as well as demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc. In 
such cases, there is little intermittent relief. 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10.  

Generally, the effective date of a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  Where, as here, compensation is awarded 
pursuant to a liberalizing VA issue approved by the Secretary 
of the VA (Secretary) or at the Secretary's direction, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the administrative issue.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Consequently, the effective 
date of compensation for the veteran's low back disability 
may be no earlier than June 9, 1994.  In this regard, it 
should be noted that the veteran has not contended that the 
effective date of service connection was improper, rather he 
contends that the 50 percent rating should have become 
effective June 9, 1994.
Evidence on file, dated from June 1994 through June 1998, 
consists of private medical records showing annual follow-up 
evaluations for multiple myeloma from October 1995 through 
November 1998; a report of treatment for low back disability 
in March 1998; the reports of VA general medical examination 
and VA orthopedic examinations, performed in January 1995; 
and the transcript of the veteran's hearing, which was held 
at the RO in April 1996.  The findings noted on the private 
medical reports are generally consistent with those noted 
during the VA examinations.  

The medical records and reports, dated from June 9, 1994, 
through March 26, 1998, show that the veteran's back 
disability was manifested primarily by pain, and slight 
skeletal deformity from the rods in his back.  The report of 
the January 1995 VA examination shows that the veteran's 
range of back flexion was as follows:  forward flexion to 80 
degrees; extension to 10 degrees; and rotation of the lumbar 
spine to 10 degrees.  Although he stated that it hindered his 
sleep and ability to perform household chores, and precluded 
his participation in sports, the clinical records and reports 
of follow-up evaluations indicate that he was doing fairly 
well.  He reportedly had no recurrence of multiple myeloma in 
his back area and took no routine medication for his back.  
In October 1996, it was noted that he was slightly 
hyperreflexic in his lower extremities.  Otherwise, he was 
intact neurologically.  Indeed, his deep tendon reflexes, 
sensation, and muscle strength were generally intact, and 
there was no evidence or numbness or tingling or of pain 
radiating into his lower extremities.  He demonstrated a 
normal gait and was able to rise on his toes and heels.  
Moreover, there was no evidence of a lack of normal 
endurance, excess fatigability, or incoordination associated 
with the veteran's low back disability, nor was there 
evidence of listing of muscle spasm on extreme forward 
bending; loss of lateral spine motion, unilateral, in the 
standing position; listing of the whole spine to the opposite 
side; positive Goldthwait's sign; marked limitation of 
forward bending in the standing position; loss of lateral 
motion with osteo-arthritic changes; or abnormal mobility on 
forced motion; or more than slight limitation of motion.  
Finally, although the veteran's oncologist reported that the 
veteran had significant back problems due primarily to 
limited flexibility and motion (see statement dated in 
October 1995), the foregoing evidence suggests otherwise.  
Indeed, the oncologist's clinical records, dated in October 
1994, October 1996, and October 1997, revealed that the 
veteran could carry out his normal activities.  Accordingly, 
from June 9, 1994, through March 26, 1998, the veteran's 
service-connected low back disability was productive of no 
more than the criteria associated with the 20 percent rating 
then in effect, i.e., 10 percent for characteristic pain on 
motion under DC 5295 plus 10 percent for slight vertebral 
deformity under DC 5285. 

The only piece of evidence, dated from March 26, 1998, 
through June 9, 1998, is a clinical record, dated on March 
27, 1998, from the private physician who had performed 
surgery on the veteran's back in 1984.  It showed that in 
addition to pain and deformity, the veteran had developed 
muscle spasm in association with his service-connected low 
back disorder.  Such findings more nearly approximated the 
criteria for a 30 percent evaluation, i.e., 20 percent for 
the pain and muscle spasm under DC 5295 and the 10 percent 
rating for the deformity.  Otherwise, the additional evidence 
was essentially negative.  The veteran demonstrated no 
radiating pain or tingling or numbness, and his deep tendon 
reflexes and sensation were intact.  Moreover, he had a full 
active range of motion and could touch his toes and extend 
his back fully.  There continued to be no evidence of a lack 
of normal endurance, excess fatigability, or incoordination 
associated with the veteran's low back disability, nor was 
there evidence of listing of the whole spine to the opposite 
side; positive Goldthwait's sign; marked limitation of 
forward bending in the standing position; loss of lateral 
motion with osteo-arthritic changes; or abnormal mobility on 
forced motion.  Accordingly, there was no basis for a rating 
in excess of 30 percent for the service-connected low back 
disability, from March 27, 1998, through June 9, 1998, under 
any of the applicable DC's.

In light of the foregoing, the veteran is not entitled to a 
50 percent schedular rating prior to June 10, 1998, for the 
service-connected residuals of a fracture of lumbar spine 
associated with multiple myeloma.  In arriving at this 
decision, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected low 
back disability for the period prior to June 10, 1998.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Indeed, during his hearing, the veteran testified 
that worked a regular 40 hour week and did not miss work due 
to his back disability.  Although the evidence shows that he 
had follow-up evaluations for multiple myeloma and associated 
low back disability, there is no evidence of extensive 
hospitalization between June 1994 and June 1998.  Rather, the 
record shows that the manifestations of his multiple myeloma 
and associated low back disability were essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension Services for a rating outside the regular 
schedular criteria.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case and 
Supplemental Statements of the Case, and the Board's remand 
in May 1998, the veteran and his representative were notified 
of evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and it appears that all such 
evidence has been obtained and associated with the claims 
folder.  Such evidence included numerous records from private 
health care providers; the transcript of the veteran's 
hearing held at the RO in April 1996; and the reports of VA 
examinations.  Indeed, the veteran has not identified any 
outstanding evidence which could be used to support the issue 
on appeal.  In fact, in November 1999, he advised the VA that 
he had nothing more to add to his claim and requested that it 
be submitted to the Board for decision.  Accordingly, the 
Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.  


ORDER

Entitlement to an effective date prior to June 10, 1998, for 
a 50 percent rating for the service-connected residuals of a 
fracture of lumbar spine associated with multiple myeloma, is 
denied.



		
	HAROLD A. BEACH
	Acting Member, Board of Veterans' Appeals



 

